Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/049195 08/31/2018, which claims benefit of 62/688,662 06/22/2018 and claims benefit of 62/553,043 08/31/2017.
	Claims 145-146 are pending.  
Request for Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on September 14, 2021 was filed after the mailing date of the Notice of Allowance on June 23, 2021 with a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: Ulrich US 8,685,971 is the closest prior art. The compounds in Ulrich differ from those of the instant claims in a number of respects. In the generic formula I on column 1 the nitrogen containing ring is a quinoline not a 1,8-naphthyridine, the R6 group cannot be defined as a NH2 which is required for the species and the R7 groups is very nearly always a phenyl ring. While the R1 could be a methoxy in the generic description, in the species it is primarily a piperidine linked via an alkyloxy as in the species on columns 55 and 56. There is no reason, teaching or motivation to make an isostere of the quinoline (naphthyridine), change the R7 phenyl to an amine and make a prophetic embodiment on R1. The compounds of Ulrich also have a different utility as cancer drugs, inhibiting some group of receptor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Drawings 
5.	The drawings filed on February 18, 2020 are accepted by the examiner.
Conclusion
6.	Claims 145-146 are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625